DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 8, and 14 is(are) rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, in the form of “a method for model-based biased random system test through rest API”. The claim(s) recite(s) the limitation(s) of “select, through the test generation module, one or more random biases for one or more properties of the one or more API requests” and “validate, through the test responses validation module, each API response”. This/These limitation(s), as drafted, is(are) a process (processes) that, under its (their) broadest reasonable interpretation, cover(s) performance of the limitation(s) in the mind but for the recitation of generic computer components. That is, other than reciting “a computer system”, “one or more processing devices”, and “one or more memory devices” in claim 1, and “at least one computer readable storage medium” in claim 8, nothing in the claim elements precludes the steps from practically being performed in the mind. The examiner notes that selecting, or choosing, which biases and which properties to bias constitutes a subjective choice that is made. The examiner also notes that in order to “validate” API responses comparisons and subjective determinations of if the responses meet a subjective passing (successful) or failing (unsuccessful) result. In both cases use of a computer as a tool to perform a mental process or performing a mental process on a generic computer is still considered to be a mental process (see MPEP 2106.04(a)(III)(C)). The mere nominal recitation of generic processing components does not take the claim limitation(s) out of the mental processes grouping. Thus, the claim(s) recite(s) a mental process, concepts that may be performed in the human mind, in this case being observation, evaluation, judgment, and opinion.
This judicial exception is not integrated into a practical application because the additional elements recited including “transmit, through the test generation module, the one or more API requests to the SUT” and “receive, from the SUT, an API response for each of the one or more API requests” in claims 1, 8, and 14 are recited at a high level of generality, i.e., as generic processor performing a generic computer function. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, the additional elements define only well-understood, routine, and conventional activity without improving the functionality of the computer itself.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Furthermore, the applicant’s own specification details the generic nature of the computing components, which also precludes them from presenting anything significantly more ([0035], fig. 1).
Claim(s) 2-7, 9-13, and 15-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claims 8-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
As per claim(s) 8, they are rejected because the applicant has provided evidence that the applicant intends the term "at least one computer-readable storage medium" to include non-statutory matter. The applicant describes a computer-readable storage medium as including open ended language and thus it is reasonable to interpret it to include all possible mediums, including non-statutory mediums (The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing, [0093]). The words "storage", "tangible", and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure. As such, the claim(s) is/are drawn to a form of energy. Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory. Energy is not a series of steps or acts and thus is not a process. Energy is not a physical article or object and as such is not a machine or manufacture. Energy is not a combination of substances and therefore not a composition of matter.
The examiner notes that while the specification states that a computer readable storage medium is not to be construed as a transitory signal per se (A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire, [0093]), the use of open-ended language in the description of the medium (see above), the use of the phrases "per se”, “such as”, “other”, and “e.g.”,  in listing the types of signals not to be construed as, and because such a listing cannot cover every conceivable non-statutory embodiment, the statement alone is insufficient to overcome this rejection.
Since the specification describes "at least one computer readable storage medium" as comprising both transitory and non-transitory media, the claim encompasses both and is therefore non-statutory. 
The examiner suggests amending the claim(s) to read as a "non-transitory computer-readable storage medium".

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738. The examiner can normally be reached Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113